DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on January 21, 2021, with respect to the objections of the specification and drawings have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant's arguments filed on January 21, 2021 have been fully considered but they are not persuasive.
Regarding the objection to the specification, the Applicant fails to either amend claims 5 and 9 or address objection to the specification as failing to provide proper antecedent basis for the claimed subject matter, such as the “device or server comprises electronic circuitry” recited in claims 5 and 9. 
Regarding the objections to claims 1-9 and 11, the Applicant’s arguments on pages 2-5 of the remarks have been fully considered by the examiner. However, not all the claims have been corrected as suggested by the examiner. Further suggestions are proposed by the examiner. See detailed below in the claim objections section.
Regarding the rejections to claims 1-9 and 11 under 35 U.S.C. §112(b), the Applicant’s arguments on pages 2-5 of the remarks have been fully considered by the examiner. However, not all the claims have been overcome the rejections under 35 U.S.C. §112(b), especially the rejections of claims 7-9. 
Claim 1 recites “a method for transporting frames sent by endpoints in the direction of a server over a low power wide area LPWAN network, by means of a first automated meter management AMM powerline communication network ("AMM network") of a system for an automated management of meterings from a plurality of  network, each data concentrator being connected to the server via a second network and serving as a relay between said meters and the server”, however, the preamble later recites that “the method is executed by a meter in the plurality of electricity meters”. Clearly, the method steps recited in the body of the claim are not executed by a meter in the plurality of electricity meters only.
As stated in the previous Office Action, most of the claimed limitations recited in the depend claims 7-9 are either already recited in the precedent claim 5 or the claimed subject matters are in conflict with the precedent claim 5, and a lot of common terms recited in the dependent claims 7-9 are already recited in the precedent claim 5. The Applicant also fails to address the examiner’s concern of the common terms being used without specifying the differences or amend claims 7-9 to overcome the examiner’s concern. See suggestions to claims 7-9 below to overcome the duplicated terms used in claims 7-9.

Drawings
The drawings were received on January 21, 2021.  These drawings are approved by the examiner.

Specification
The disclosure is objected to because of the following informalities: Regarding the amendment filed on January 21, 2021, beginning on page 5, line 25, there should be a space between “Fig.” and “1”. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “device comprises electronic circuitry” recited in claim 5; “electricity meter type device” recited in claim 6; “wherein at least one meter of said AMM system is the device, referred to as an LPWAN meter” recited in claim 7; and the “server comprises electronic circuitry” recited in claim 9 do not provide proper antecedent basis in the specification for the claimed subject matter. Applicant note: as stated on page 2, line 17, “a device is called a data concentrator”, however, as stated on page 16, line 21, “an endpoint 160” is also called a device which are contradicted with the device recited in claims 5-9.

Claim Objections
Claims 1-9 and 11 are objected to because of the following informalities:  According to the invention discussed in the instant application and shown in the disclosure of the drawings, the following amendments are suggested by the examiner.  

1.    (Currently Amended) A method for transporting frames sent by endpoints in the direction of a server over a low power wide area (LPWA) network[[,]] by means of a first automated meter management (AMM) powerline communication network powerline communication network, each data concentrator being connected to the server via a second communication network and serving as a relay between said meters and the server, wherein said method is executed by a meter in the plurality of electricity meters, said method comprising:
receiving at least one frame in accordance with a communication protocol suited to LPWA networks, each of the at least one frame received corresponding to a same frame sent over the LPWA network by an endpoint;
relaying a received frame, referred to as a first frame, corresponding to said frame sent by the endpoint, in the direction of the server, the first frame being selected in accordance with a first predetermined criterion; and
when a plurality of frames corresponding to said frame sent by the endpoint are received, rejecting at least a subset of frames in said plurality of frames, different from the first frame, each frame in said subset of frames being selected in accordance with a second predetermined criterion.

Claim 3, line 4, “the plurality frames” should be “the plurality of frames”.

4.    (Currently Amended) The method according to claim 1, wherein said meter in the plurality of electricity meters transmits an acknowledgement frame in the direction of the said sent frame has been designated by the server for acknowledging each frame sent by said endpoint.

5.    (Currently Amended) A device of the electricity meter type included in a first system, referred to as an automated meter management (AMM) system, for automated management of meterings from a plurality of electricity meters, referred to as meters, said meters being attached to at least one data concentrator via a first powerline communication network, each data concentrator being connected to a server via a second communication network, and serving as a relay between said meters and the server, comprising:
electronic circuitry adapted to:
relay[[ing]], in the direction of the server, a received frame, referred to as a first frame, received by the device, corresponding to a frame in accordance with a communication protocol suited to low power wide area (LPWA) networks sent by an endpoint over an LPWA network, the first frame being selected in accordance with a first predetermined criterion; and
reject 

LPWA network enabling said electricity meter type device to receive frames in accordance with a communication protocol suited to the LPWA networks.

7.    (Currently Amended) The  comprising the device according to claim 6, for automated management of meterings from the plurality of electricity meters, AMM system further comprising [[a]] the plurality of electricity meters, the at least one data concentrator and [[a]] the server, said meters being attached to a data concentrator via [[a]] the first powerline communication network, each data concentrator being connected to the server via [[a]] the second communication network and serving as [[a]] the relay between said meters and the server, wherein at least one meter of said plurality of electricity meters is an LPWA meter.
8.    (Currently Amended) The AMM system according to claim 7, wherein at least one meter in the AMM system is the device according to claim 5.

9.    (Currently Amended) The AMM system according to claim 7, wherein, when the LPWA meters, the is adapted to determine, for each endpoint communicating with one of said plurality of LPWA meters, that the LPWA meter is communicated with said endpoint to acknowledge each frame sent by said endpoint.

Applicant note the comma “,” shown in line 2 of claim 1 was not included in the previous amendment.
Claims 2 and 11 both depend from claim 1, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is vague and indefinite because the receiving, relaying, and rejecting steps recited in the body of the claim do not perform the proper operations with the claimed elements recited in the preamble of the claim as a whole of the present invention. For example, the preamble of claim 1 recites “a method for transporting frames sent by endpoints in the direction of a server over a low power wide area LPWAN network, by means of a first automated meter management AMM powerline communication network ("AMM network") of a system for an automated management of meterings from a plurality of electricity meters, referred to as meters, said meters being  network, each data concentrator being connected to the server via a second network and serving as a relay between said meters and the server”, however, the preamble later recites that “the method is executed by a meter in the plurality of electricity meters”. Clearly, the method steps recited in the body of the claim are not executed by a meter in the plurality of electricity meters only.
Claim 5 recites a device is an apparatus claim, however, the claimed limitations recited in the body of the claim perform by the electronic circuitry are not in apparatus form. 
The claimed subject matter recited in the dependent claim 7 is vague and indefinite because the claimed limitations recited in the claim are already recited in the preamble of claim 5, and use the common terms, such as “an AMM system”, “a plurality of meters”, “a server”, “a first powerline communication network”, “a second network”, “a relay”, and “a device”.
The tem “wherein at least one meter in the AMM system” recited in claim 8 is also vague and indefinite since the claimed subject matter is already recited in the precedent claim 7, and claim 8 depends from both the precedent claim 7 and claim 5 is not understood.
Further, the claimed limitations of the structures of the AMM system and the device recited in the dependent claims 6-9 are contradicted with the preamble recited in the precedent claim 5. 
See the claim amendments to claims 5-9 proposed by the examiner stated in section 6 above.


Allowable Subject Matter
Claims 1-9 and 11 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 1-9 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG T. TSE/Primary Examiner, Art Unit 2632